NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted December 5, 2012
                                  Decided December 5, 2012

                                             Before

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 11-3879

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Indiana,
                                                   Fort Wayne Division.
       v.
                                                   No. 1:10-CR-61-TLS
JORGE ROSAS,
     Defendant-Appellant.                          Theresa L. Springmann,
                                                   Judge.

                                           ORDER

        Jorge Rosas pleaded guilty to conspiring to distribute and possess with intent to
distribute more than 50 grams of methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846. In a
written plea agreement Rosas waived his right to appeal his conviction and sentence and
his right to claim ineffective assistance of counsel (unless it relates directly to the waiver or
its negotiation). A magistrate judge thoroughly reviewed the agreement with Rosas,
concluded that Rosas’s plea was knowing and voluntary, and recommended accepting the
agreement. The district judge adopted the recommendation and sentenced Rosas to 210
months, the bottom of the calculated guidelines range. Rosas then brought this appeal. His
attorney asserts that this appeal is frivolous and seeks to withdraw under Anders v.
California, 386 U.S. 738, 744 (1967). Rosas opposes counsel’s motion. See CIR. R. 51(b). We
No. 11-3879                                                                                Page 2

confine our review to the potential issues identified in counsel’s facially adequate brief and
in Rosas’s response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        Counsel first considers whether Rosas could challenge the validity of his guilty plea
under Federal Rule of Criminal Procedure 11 but aptly rejects any such argument as
frivolous. The transcript of the plea colloquy shows that the magistrate judge complied
with the requirements of Rule 11, discussed the various rights Rosas would be giving up by
pleading guilty, and ensured that the plea was voluntary. See FED. R. CRIM. P. 11; United
States v. Bowlin, 534 F.3d 654, 656–57 (7th Cir. 2008); United States v. Blalock, 321 F.3d 686, 688
(7th Cir. 2003).

       Counsel also considers two potential challenges to the sentence: first, whether Rosas
could argue that the district court erroneously applied more than one two-level
enhancement under U.S.S.G. § 2D1.1(b)(14), and second, whether Rosas could argue that
his sentence is unreasonable. But in light of the appeal waiver, counsel correctly concludes
that these challenges would be frivolous. See United States v. Whitlow, 287 F.3d 638, 640 (7th
Cir. 2002). At all events, as counsel notes, we presume that a within-guidelines sentence is
reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Pape, 601 F.3d
743, 746 (7th Cir. 2010), and counsel has not been able to identify any reason to disregard
that presumption.

        Rosas proposes arguing that his two trial attorneys gave him ineffective assistance.
In particular Rosas accuses them of failing to explain the consequences of accepting
responsibility for between 1.5 kilograms and 5 kilograms of methamphetamine; had he
known that information, he argues, he would not have pleaded guilty. Rosas also asserts
that his attorneys had a breakdown in communication, gave him conflicting information on
his potential sentence, and badgered him into signing the plea agreement. But Rosas’s
appeal waiver bars all claims of ineffective assistance except those relating directly to the
waiver or its negotiation. To the extent that Rosas’s claim falls within this exception, we
would decline to address it on direct appeal because claims of ineffective assistance are
better suited to a collateral action under 28 U.S.C. § 2255 so that a fuller record can be
developed. See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v.
Waltower, 643 F.3d 572, 579 (7th Cir. 2011).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.